Citation Nr: 0319044	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  97-05 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Evaluation of postoperative laminectomy, L4-S1, currently 
rated as 60 percent disabling. 

2.  Entitlement to individual unemployability.  


REPRESENTATION

Appellant represented by:	R. Edwards Bates, Esquire


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel




REMAND

On February 13, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Obtain records from the VA Medical Center 
in Biloxi, Mississippi, for the period of 
March 2000 to the present.  

2.	Make arrangements with the appropriate VA 
medical facility(ies) for the veteran to be 
afforded the following examinations:  
orthopedic and neurological examinations in 
order to determine the current nature and 
severity of intervertebral disc syndrome of 
the lumbosacral spine and to determine 
current nature and severity of bone graft 
residuals.  

3.	With respect to orthopedic examination:  
Ask the examiner to comment on the nature 
and severity of the veteran's "chronic 
orthopedic manifestations"-i.e., 
orthopedic signs and symptoms resulting 
from intervertebral disc syndrome that are 
present constantly, or nearly so.  Ask the 
examiner to distinguish, to the extent 
possible, the orthopedic signs and symptoms 
associated with the veteran's 
intervertebral disc syndrome from the 
neurological signs and symptoms.  Also, ask 
the examiner, to determine if 
intervertebral disc syndrome is present in 
more than one spinal segment.  If so, and 
provided that the effects in each spinal 
segment are clearly distinct, ask the 
examiner to address and evaluate each 
segment on the basis of its chronic 
orthopedic manifestations or incapacitating 
episodes.  Ask the examiner to determine 
the nature and extent of residuals of bone 
graft of the iliac crest.  All indicated 
special studies and tests should be 
accomplished.  Finally, ask the examiner to 
comment on the impact of service-connected 
disability on the veteran's ability to 
work.  In this regard, ask the examiner to 
state whether the veteran is precluded from 
substantially gainful employment by reason 
of service-connected disability.  

4.	With respect to the neurological 
examination:  Ask the examiner to comment 
on the nature and extent of the veteran's 
"chronic neurologic manifestations"-i.e., 
neurological signs and symptoms resulting 
from intervertebral disc syndrome that are 
present constantly, or nearly so.  Ask the 
examiner to distinguish, to the extent 
possible, the neurological signs and 
symptoms associated with the veteran's 
intervertebral disc syndrome from the 
orthopedic signs and symptoms.  Also, ask 
the examiner, to determine if 
intervertebral disc syndrome is present in 
more than one spinal segment.  If so, and 
provided that the effects in each spinal 
segment are clearly distinct, ask the 
examiner to address and evaluate each 
segment on the basis of its chronic 
neurologic manifestations or incapacitating 
episodes.  Ask the examiner to comment on 
the impact of service-connected disability 
on the veteran's ability to work.  In this 
regard, ask the examiner to state whether 
the veteran is precluded from substantially 
gainful employment by reason of service-
connected disability.  Send the claims 
folder to the examiners for review.  

5.	After the development requested above has 
been completed to the extent possible, the 
RO should again review the record.  If any 
benefit sought on appeal remains denied, 
the appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


